Title: To George Washington from Goose Van Schaick, 23 August 1781
From: Van Schaick, Goose
To: Washington, George


                        sir

                            Head Quarters Camp Near Kings Ferry 23 August 1781
                        
                        My being Superceeded by Colo. Hazen lays me under peculier Embarrisments, and Confiding in the Justice of
                            Congress. I beg Leve to be permitted to go to Phelidelphia in order to lay my Case before Congress, for that Justice which
                            my Rank Intitels me too. I am with Respect your Excellencys Most Obedient Humb. Servt
                        
                            G.V.an Schaick
                        
                    